DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 07 January 2021.
Claims 1, 9 and 14 have been amended and are hereby entered. 
Claims 12 and 13 have been canceled. 
Claims 1-11, 14-20 are currently pending and have been examined.
This action is made FINAL.  

Claim Objections 
Claim 15 currently reads “The server of claim 13”; however, claim 13 has been canceled.  For purposes of examination, it is being understood to mean “The server of claim 1”.  Dependency should be updated accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains recitation of “receive and process a first request for medical data from an application running on the networked device…” and “receive and process a second request from the networked device to apply one or more process tools…” (emphasis by Examiner), for which no support appears in the specification.  Specifically, there is no support in the specification for a “first request” or “second request”, nor is there support for subsequent requests or a series of requests for medical data followed by application of one or more process tools.  The amended claim language requires two distinct requests: a first request for medical data to be uploaded or downloaded and a second request to apply one or more process tools to the data.  The Specification at [0012], top of page 5 as printed, discloses “In some embodiments, when executed by the processor, the logic instructions can cause the server to process a request for data from an application running at a networked device associated with the user. In some embodiments, when executed by the processor, the logic instructions can cause the server to act on a request from the user to upload or download medical data to or 
Claim 1 
Claim 1 contains recitation of “perform a rule-based matching between the user and the other user based on the analysis, the matching being based on the portion of medical data having had the one or more process tools applied corresponding to the parameters or inputs on the system’s display, wherein the rule-based matching comprises functionality that enables at least a portion of the medical data to be provided to the other user”, for which inadequate or no support appears in the specification.  The specification discloses, at [0012] “the logic instructions can cause the server to provide a rule-based matching between two or more users based on at least a portion of the medical data and at least one rule, where at least some medical data associated with a first user is made accessible to at least one other user based on the at least one rule” and does not disclose that the rule-based matching is based on an analysis or that the matching is based on the portion of medical data having had the one or more process tools applied corresponding to the parameters or inputs on the system’s display, wherein the rule-based matching comprises functionality that enables at least a portion of the medical data to be provided to the other user.  
Dependent claims 2-11, 14-20 inherit the deficiencies of their respective parent claim and are subsequently rejected. 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 has been amended to recite, “The server of claim 1, wherein the access right is license-free such that the medical data is not governed by a license”.  The specification does not provide support for the concept of medical data being governed or not being governed by a license. The specification, at [0066], discloses that in some embodiments, users must accept a 
Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, recitation of “license-free such that the medical data is not governed by a license” renders the claim indefinite.  It is unclear what Applicant means by this terminology as it is not supported in the specification. For purposes of examination, it will be interpreted as using software without paying for a license. 
Regarding Claim 14, it is unclear if “at least one rule comprises information indicating…” is to be comprised of one, at least one, or all of the items that follow (e.g., type of professional or medical degree, education and clinical training history).  It is uncertain how one rule could be comprised of multiple items. For purposes of examination, it will be assumed to refer to at least one of the items that follows “comprises”.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more
The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-20).  
These steps of Claim 1, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for the recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “processor coupled to a server storage coupled to a network” and “a non-transitory computer readable memory in communication with the processor and tangibly comprising storing logic instructions that, when executed by the processor, cause the server to” language, receive and process a first request for medical data from an application running on the networked device associated with the user, the request comprising information indicating an upload or download action related to medical data; in the context of this claim, under its broadest reasonable interpretation, encompasses an individual interacting with a computer to receive and process a second request for medical data that involves an upload or download action.  Similarly, the limitation of receive and process a second request from the networked device to apply one or more process tools operating on at least a portion of the medical data, as drafted, is a process that, under its broadest reasonable interpretation, involves an individual interacting with a computer to apply a process tool on at least a portion of the medical data.  The limitation analyze, based at least on one rule, at least the portion of the medical data having had the one or more process tools applied, the at least one rule comprising information indicating a preference of another user that corresponds to parameters or inputs on a display of a system of the other user, under its broadest reasonable interpretation in the context of this claim, involves an individual analyzing medical data that has had a process tool applied and using a rule in the process of the analysis that indicates information indicating of a preference of another user corresponding to parameters or inputs on a display.  The limitation perform a rule-based matching between the user and the other user based on the analysis, the matching being based on the portion of medical data having had the one or more process tools applied corresponding to the parameters or inputs on the system’s display, wherein the rule-based matching comprises functionality that enables at least a portion of the medical data to be provided to the other user, under its broadest reasonable interpretation, in the context of this claim, involves an individual using rules to match at least two users based on medical data and a rule, and then making some of the medical data associated with one user available to another user based on the rule.  
If a claim limitation, under its broadest reasonable interpretation but for the recitation of generic computer components, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer.  In the instant claims, the abstract idea is directed to an individual following a set of instructions to analyze medical data based on a rule and perform a rule-based matching between users based on a portion of medical data and at least one rule.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of anonymizing at least a portion of medical data, which involves an individual changing identifying information in a portion of medical data so to hide the identity but for recitation of generic computer components; claim 3, reciting particular aspects of anonymizing at least a portion of medical data by relabeling with non-identifying user characteristics, which involves an individual changing the labeling of medical data with characteristics of the user which allow the user’s identity to remain anonymous, but for recitation of generic computer components; claim 16, claim 17, reciting particular aspects of matching medical data based on a diagnosis defined by one of the users, which involves an individual looking for a match in medical data but for recitation of generic computer components; Claim 18, reciting particular aspects of uploading medical data from a facility where the medical data was acquired using an upload link and temporary access key involves an individual interacting with a computer to upload data in a particular manner but for recitation of generic computer components; Claim 19, reciting particular aspects of the first user viewing engagements offered by the other user after the other user has reviewed at least some of the medical data associated with the first user, involves a patient using a computer to look at a doctor’s consultation offerings after the doctor has reviewed their medical data but for recitation of generic computer components; Claim 20, reciting particular aspects of a first user receiving an access key for an engagement offered by the other user after the other user has reviewed medical data associated with the first user, and the first user booking an appointment with the eat least one user with the access key, involves a patient using a computer to receive an electronic invite or access code to schedule an appointment with a doctor, after the doctor has reviewed their medical information but for recitation of generic computer components ).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a processor coupled to a server storage coupled to a network”, and “a non-transitory computer-readable storage medium…” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0107], see MPEP 2106.05(f))
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of operate a gateway manager coupled to the server storage over the network, the gateway manager establishing a data transfer between at least one user and the server storage based on an access right was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, using a gateway manager is well-understood, routine, and conventional elements in the field of computerized healthcare (see Desautels Reference at Para. [0013], [0055]; see Zhao Reference at Para. [0027]). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations, such as claims 2-5, 16-20 which amount to invoking computers as a tool to perform the abstract idea, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6-11, 14-15, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a processor coupled to a server storage configured to be coupled to a network; receive and process a first request for medical data from an application running on the networked device…, receive and process a second request from the networked device to apply one or more process tools…, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); a non-transitory computer readable memory in communication with the processor and storing logic instructions, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as, Claims 2-5, 10, 18-20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claim 16, 17,  e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); Claim 14, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-11, 14-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that 
For the reasons stated, Claims 1-11, 14-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US Publication 20130208966A1), in view of Knoplioch et al (US Publication 20180046761A1).

Regarding Claim 1, Zhao discloses: 
a processor coupled to a server storage coupled to a network ([0040] “a cloud-based image processing system according to another embodiment of the invention. For example, system 200 may be implemented as part of the system as shown in FIGS. 1A and 1B. Referring to FIG. 2, system 200 includes server 109 communicatively coupled to one or more clients 202-203 over network 201, which may be a LAN, MAN, WAN, or a combination thereof”; see Figs 1A-B, 2 [0124-0125] disclose that computer system 1400 may be used as part of a server or client as shown in Fig 1 and that the computer system 1400 is coupled to “one or more microprocessors”); and
a non-transitory computer readable memory in communication with the processor and tangibly comprising storing logic instructions that, when executed by the processor, cause the server to ([0125] “the computer system 1400, which is a form of a data processing system, includes a bus or interconnect 1402 which is coupled to one or more microprocessors 1403 and a ROM 1407, a volatile RAM 1405, and a non-volatile memory 1406. The microprocessor 1403 is coupled to cache memory 1404. The bus 1402 interconnects these various components together and also interconnects these components 1403, 1407, 1405, and 1406 to a display controller and display device 1408, as well as to input/output (I/O) devices 1410”; [0130] “The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices. Such electronic devices store and communicate (internally and/or with other electronic devices over a network) code and data using computer-readable media, such as non-transitory computer-readable storage media (e.g., magnetic disks; optical disks; random access memory; read only memory; flash memory 
operate a gateway manager coupled to the server storage over the network, the gateway manager establishing a data transfer between a networked device associated with a user and the server storage based on an access right ([0027] “a cloud-based medical image processing system includes a data gateway manager to automatically and/or manually transfer medical data to/from data providers such as medical institutes. Such data gateway management may be performed based on a set of rules or policies, which may be configured by an administrator or authorized personnel…the data gateway manager may be configured to transfer any new images from the data provider and store them in a data store of the cloud-based system”; [0028] “Referring to FIG. 1A, according to one embodiment, system 100 includes one or more entities or institutes 101-102 communicatively coupled to cloud 103 over a network”; See Fig. 1: Tablet 113, Mobile Device 114, Laptop 116); 
Zhao does not explicitly disclose the following, but Knoplioch, which is directed to an automated system for cloud-based processing and routing of medical image data, does teach:
receive and process a first request for medical data from an application running on the networked device, the request comprising information indicating an upload or download action related to medical data ([0055] “the clinician 234 is located at the site 210. An example edge device 310 is located at the site 234 and facilitates communication between the remote cloud system 302 and local information systems 312, 314 employed by the site 210”;  [0056] “the web/user interface tier 304 implements a user interface generator to build a user experience… the views 318 generate user interfaces that enable the clinician 234 and/or the patient 224 to upload information onto the remote cloud system 302, download information from 
receive and process a second request from the networked device to apply one or more process tools operating on at least a portion of the medical data ([0062] “The gateway 430 provides the image source data 440 to a data processor 450. Using processing rules, the data processor 450 executes one or more algorithms on the source image data 440 to generate a processed output 460. For example, the data processor 450 executes algorithms for automated creation of parametric maps (e.g., perfusion, diffusion, etc.). The data processor 450 can execute algorithms such as computer aided detection (CAD), image correction (e.g., filtering, motion correction, etc.), and so on”)
analyze, based at least on one rule, at least the portion of the medical data having
had the one or more process tools applied ([0063] “using routing rules, the router 470 routes the processed image output 460 to one or more data consumers 480”), the at least one rule comprising information indicating a preference of another user that corresponds to parameters or inputs on a display of a system of the other user: ([0063] “Routing can be based at least in part on routing elements in the data sets, dispatching logic, identification of patients, procedures, scheduling inside a workgroup, referring physicians, etc.”; reads on Applicant’s description of one or more parameters in Applicant’s specification at [0017]). 
perform a rule-based matching between the user and the other user based on the analysis, the matching being based on the portion of medical data having had the 
one or more process tools applied corresponding to the parameters or inputs on the
system’s display ([0063] “using routing rules, the router 470 routes the processed image output 460 to one or more data consumers 480…Routing can be based at least in part on routing elements in the data sets, dispatching logic, identification of patients, procedures, scheduling inside a workgroup, referring physicians, etc.”; reads on Applicant’s description of one or more parameters in Applicant’s specification at [0017]”; [0108] “Processed data can be wherein the rule-based matching comprises functionality that enables at least a portion of the medical data to be provided to the other user ([0053] “credentials and/or rules for accessing and sharing information via the cloud-based clinical information system 100 are assigned and/or governed based on the entity types”; [0059] “the example cloud-based clinical information system 100 may be used to share information between healthcare entities such as the patient 224 and the site 210”) 
	Zhao teaches a system that uses a gateway manager to establish a data transfer between parties based on an access right.  Zhao discloses a client requesting unprocessed medical image data and rendering of data (at [0044]) and also teaches image processing (at [0046], but does not teach two requests for these actions.  Additionally, Zhao does not explicitly teach analysis of the processed medical data and rule-based matching of users which allows sharing of medical data, but Knoplioch teaches using routing algorithms to send the processed data to appropriate user(s).   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Zhao with the teachings of Knoplioch, to receive requests for data to upload/download and to apply process tools on the medical data, with the motivation of allowing multiple users to view the information (Knoplioch at [0028]) and to apply algorithms to process the data ([0035]); and to modify Zhao with the teachings of Knoplioch to incorporate a rule-based analysis on the medical data having had the process tools applied and perform a rule-based matching based on the analysis and parameters or inputs on system display, with motivation of ensuring that data is routed to the proper experts/users (Knoplioch [0041]) . 

Regarding Claim 2, Zhao/Knoplioch teach the limitations of Claim 1. Zhao further discloses further comprising the non-transitory computer readable memory storing logic instructions that, when executed by the processor, cause the server to anonymize at least a portion of the medical data uploaded to the server storage ([0096] “According to 

Regarding Claim 3, Zhao/Knoplioch teach the limitations of Claim 1-2. Zhao further discloses wherein the server anonymizing at least a portion of the medical data automatically relabels the at least a portion of the medical data with non-identifying user characteristics ([0098] “Generally, patient identifying data needs to be removed from the image data before they are transferred or during transfer. This is referred to as ‘anonymization.” This can be done in a number of ways and can also be automated using rules such as based on birth date, upload date, institution, etc.)

Regarding Claim 4, Zhao/Knoplioch teach the limitations of Claim 1. Zhao further discloses further comprising the non-transitory computer readable memory storing logic instructions that, when executed by the processor, cause the server to image process at least a portion of the medical data using the one or more process tools operating on at least a portion of the medical data stored on the server storage ([0093] “FIG. 9 is a block diagram illustrating a cloud-based image processing system according to another embodiment of the invention. Referring to FIG. 9, system 900 includes cloud 103 having one or more cloud servers 109 to provide image processing services to a variety of clients for processing images stored in medical data store 206”; [0106]-[0108] describe various tools that can be used in image processing; [0131] “The processes or methods depicted in the preceding figures may be performed by processing logic that comprises hardware (e.g. circuitry, dedicated logic, etc.), 

Regarding Claim 5, Zhao/Knoplioch teach disclose the limitations of Claim 1 and 4. Zhao further discloses wherein the image processing comprises at least one of rescaling, margin cropping, compression, file size reduction, processing metadata to a searchable list and/or index, encryption, modality conversion, and sharing of medical data between two or more users based on the at least one rule ([0101] “A file can be manually selected, for example, by drag-and-dropping the file into a specific folder. The file is then anonymized, compressed, and/or encrypted, and uploaded to the cloud”).  

Regarding Claim 6, Zhao/Knoplioch teach the limitations of Claim 1. Zhao further discloses the medical data comprises medical image data ([0044] “server 109 may operate as a data server for medical image data received from medical image capturing devices. The received medical image data is then stored into medical data store 206. In one embodiment, for example, when client 202 requests for unprocessed medical image data, server application 209 retrieves the data from the medical data store 206 and renders the retrieved data on behalf of client 202”).

Regarding Claim 7, Zhao/Knoplioch teach the limitations of Claim 1 and 6. Zhao further discloses wherein the medical image data comprises radiological study data ([0070] “The data mining system may be applicable to a wide variety of clinical areas and specialties, such as cardiology, disease progression and regression, evidence-based medicine, radiology”; [0089] “More advanced versions of the software can be created for more advanced users such as radiologists who have been trained to use the more advanced tools”). 

Regarding Claim 8, Zhao/Knoplioch teach the limitations of Claim 1. Zhao further discloses wherein the access right is governed by a license ([0041] “Image processing system 207 includes a variety of medical imaging processing tools or applications that can be invoked and utilized by clients 202-203 via their respective client applications 211-212, respectively, according to a variety of licensing terms or agreements”; [0054] “access levels can be configured based on a variety of parameters, such as, for example…volume (e.g., may only have access to certain volume of images/month for example, dependent upon a licensing agreement).

Regarding Claim 10, Zhao/Knoplioch teach the limitations of Claim 1. Zhao further discloses wherein the server storage is a cloud-based server storage coupled to the network ([0029] “cloud 103 may be associated with a medical image processing service provider such as TeraRecon of Foster City, Calif. A network may be a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN) such as the Internet or an intranet, or a combination thereof. Cloud 103 can be made of a variety of servers and devices capable of providing application services to a variety of clients such as clients 113-116 over a network…cloud 103 includes one or more cloud servers 109 to provide image processing services”; “Server 109 may be an image processing server to provide medical image processing services to clients 113-116 over a network”). 

Regarding Claim 11, Zhao/Knoplioch teach the limitations of Claim 1. Zhao further discloses the at least one other user is a medical practitioner or healthcare service provider and the first user is a patient or potential patient of the at least one other user ([0032] “Different participants may participate in different stages and/or levels of a discussion session or a workflow process of the images. Dependent upon the privileges associated with their roles (e.g., doctors, insurance agents, patients, or third party data analysts or researchers), . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US Publication 20130208966A1), in view of in view of Knoplioch et al (US Publication 20180046761A1), further in view of Goertler et al (US Publication 20090055320A1).

Regarding Claim 9, Zhao/Knoplioch do not teach the following, but Goertler, which is directed to methods for providing and activating a software license in a system such as an MRI system does teach the following: the access right is license-free such that the medical data is not governed by a license ([0021] “The trial license is provided at a discount rate or free of cost to the client”)	
Zhao/Knoplioch teach a system that uses a gateway manager to establish a data transfer between parties, processes a request for data associated from a user, uploads or downloads medical data at the user’s request, applies processing tools to the medical data at user’s request, and provides rule-based matching between two or more users based on a portion of the medical data and at least one rule.  Zhao/Knoplioch teach that a license may be used for access, but do not explicitly teach that the system may be used free of license.  Goertler does teach allowing use of software free of licensing costs.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Zhao/Knoplioch with the teachings of . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US Publication 20130208966A1), in view of Knoplioch et al (US Publication 20180046761A1), further in view of Harwood et al (US Publication 20140046675A1). 

Regarding Claim 14, Zhao/Knoplioch do not disclose, but Harwood, which is directed to a system and method for providing medical provider information to patients, does teach the following: the at least one rule comprises information indicating a type of professional or medical degree of the at least one other user, educational and clinical training history of the at least one other user, professional or medical certifications of the at least one other user, subspecialty certifications of the at least one other user, institutional or hospital credentials of the at least one other user’s scope of practice, a background check of the at least one other user, medical license information of the at least one other user, and clinical interests within scope of practice of the at least one other user ([0030] “the PII 25 displays a series of preference categories relating to medical providers, from which a patient can select preference criteria for a medical provider that suits the patient's needs. The preference categories for medical providers may include, as examples: office location and/or distance from a patient's specified location (e.g., a zip code or home address); languages spoken; gender; ethnicity; board certification status; medical specialty; patient ratings; office or clinic details; insurance carriers; years in practice; medical school; undergraduate school; degrees completed; and other criteria. The PII 25 may be configured to display the preference categories to the patient in any variety of formats from which the patient can make selections for preference criteria, such as: a question-by-question format; a drop-down window for each preference category; a large screen showing all preference categories; 
	Zhao/Knoplioch teach a system that uses a gateway manager to establish a data transfer between parties, processes a request for data associated from a user, uploads or downloads medical data at the user’s request, applies processing tools to the medical data at user’s request, and provides rule-based matching between two or more users based on a portion of the medical data and at least one rule.  Zhao does not explicitly teach using a rule pertaining to medical/professional education, credentials, training, certifications, etc., but Harwood does teach a system in which the patient can input this information to be matched with a doctor of their preferences.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Zhao/Knoplioch with the teachings of Harwood, so that a patient can receive a results list of medical providers matching their preferences and determine one or more medical providers best suited to the patient (Harwood [0063]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US Publication 20130208966A1), in view of Knoplioch et al (US Publication 20180046761A1), further in view of Renaghan 20130226645, further in view of Tavakol (US Publication 20150317703A1), further in view of Rice (US Publication 20180018429A1). 

Regarding Claim 15, Zhao/Knoplioch/Renaghan/Tavakol do not teach the following, but Rice, which is directed to a system and method for coordinating physician matching for a patient, teaches the following:  wherein the one or more parameters or inputs comprises at least one of a diagnosis, a self-reported diagnosis, a study type, insurance status, geographic distance between the first user and the at least one other user, the age of the first user, and study date ([0036] “The series of filters limited to health utility needs may include user preferences, either input as responses to questions presented through a user interface 102 or imported into database 108 from an API for the user's electronic health records as described below. In one non-limiting example, such as that shown in process block 510, the user preferences may include health utility needs information from the user, focused on details of the user's medical care. As non-limiting examples, health utility needs may include… a physician location range from a user (e.g., within 5 miles)…Other preference data specified at process block 202 may include…whether the user's payor, such as the user's insurance company, is compatible between the user and the selected physician, etc.”).
Zhao/Knoplioch/Renaghan/Tavakol teach a system that uses a gateway manager to establish a data transfer between parties, processes a request for data associated from a user, uploads or downloads medical data at the user’s request, applies processing tools to the medical data at user’s request, and provides rule-based matching between two or more users based on a portion of the medical data and at least one rule.  Zhao does not explicitly teach input parameters comprising geographic distance between users or insurance information, but Rice does teach a system in which the patient can input this information.  
	Therefore, it would have been obvious to modify the combined teachings of Zhao/Knoplioch/Renaghan/Tavakol with the teachings of Rice, in order to recommend physicians that may be compatible with the patient based on patient’s input preferences (Rice [0008]).    

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US Publication 20130208966A1), in view of Knoplioch et al (US Publication 20180046761A1), further in view of Waldal et al (US Publication 20160350483A1). 

Regarding Claim 16, Zhao/Knoplioch do not teach the following, but Waldal, which is directed to extracting relevant data from lab results, does teach the following: wherein the non-transitory computer readable memory storing logic instructions that, when executed by the processor, cause the server to analyze clinical relevancy of at least a portion of the medical data using the one or more process tools operating on at least a portion of the medical data stored on the server storage, the server identifying any non-clinically relevant medical data and any clinically relevant medical data based on one or more internal rules; and further configured to optionally discard non-relevant medical data.  ([0012] “identifying the one or more relevant portions of the lab report includes identifying one or more first portions of the lab report that contain patient information, and identifying one or more second portions of the lab report that contain lab results, wherein the one or more relevant portions of the lab report include the one or more first portions and the one or more second portions”; [0015] “the program code instructions, when executed, further cause the computing device to identify recognizable characteristics of the lab report, and categorize the lab report based at least in part on the recognizable characteristics of the lab report, wherein the program code instructions, when executed, further cause the computing device to identify the one or more relevant portions of the lab report based at least in part on the categorization of the lab report”; [0033] “the method, apparatus, and computer program product of an example embodiment may be embodied by a networked device, such as a server or other network entity, configured to communicate with one or more devices, such as one or more client devices”; [0083] “Through the use of data-based heuristics referenced above, embodiments described 
Zhao/Knoplioch teach a system that uses a gateway manager to establish a data transfer between parties, processes a request for data associated from a user, uploads or downloads medical data at the user’s request, applies processing tools to the medical data at user’s request, and provides rule-based matching between two or more users based on a portion of the medical data and at least one rule.  Zhao does not explicitly teach analyzing data to determine if it is or is not clinically relevant and discarding non-relevant information, but Waldal does teach a system that analyzes a lab report for relevant and non-relevant data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Zhao/Knoplioch with the teachings of Waldal, to provide an improvement in efficiency to increase the throughput of data extraction (0083). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US Publication 20130208966A1), in view of Knoplioch et al (US Publication 20180046761A1), further in view of Shiwaku (US Publication 20180068075A1). 

Regarding Claim 17, Zhao/Knoplioch do not disclose the following, but Shiwaku, which is directed to a medical system in which a patient can select an appropriate physician for his or her disease, teaches the following: wherein the non-transitory computer readable memory storing logic instructions that, when executed by the processor, cause the server to match at least some of the medical data based on a diagnosis defined by at least one of the users [0164] “One embodiment of the present invention provides a non-transitory computer readable medium storing a program causing a computer to execute: acquiring patient disease condition information specifying disease condition of a patient; storing physician information a (not shown in FIG. 13) specifies disease condition (disease name, for example) of the patient on the basis of the input contents input by the patient” – diagnosis defined by one of the users) and/or extracted from metadata from the medical data or from data associated with stored medical data.
Zhao/Knoplioch teach a system that uses a gateway manager to establish a data transfer between parties, processes a request for data associated from a user, uploads or downloads medical data at the user’s request, applies processing tools to the medical data at user’s request, and provides rule-based matching between two or more users based on a portion of the medical data and at least one rule.  Zhao does not explicitly teach that at least some of the medical data is matched based on a diagnosis input by at least one of the users, but Shiwaku does teach a system in which a patient inputs their medical condition (diagnosis) which is used to match them with a provider. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Zhao/Knoplioch with the teachings of Shiwaku, so that a patient can select an appropriate physician for his/her disease (Shiwaku [0004]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US Publication 20130208966A1), in view of Knoplioch et al (US Publication 20180046761A1), further in view of Wright et al (US Publication 20140142984A1). 

Regarding Claim 18, Zhao/Knoplioch disclose the limitations of Claim 1. Zhao further discloses the non-transitory computer readable memory storing logic instructions that, when executed by the processor, cause the server to upload the medical data directly from an institution or facility where the medical data was acquired (Fig 12B shows the image capture device is within the medical center and shows data being sent to cloud; [0101] “a router and/or gateway manager can be configured to automatically upload to the cloud, with optional anonymization, compression, and/or encryption, image data captured by an imaging device and stored in a medical data store, as shown in FIG. 12B”) 
	Zhao/Knoplioch do not teach the following, but Wright, which is directed to remote storage of medical information in a cloud service, does teach: 
using an upload link and temporary access key provided by a user ([0082] “an email may be sent to the new user's email address. Such an email may include a link that calls a URL associated with the cloud servers. When the URL is clicked, the URL is accessed and indicates to the cloud server that the user's email address actually exists and is valid. The URL accessed may have a special random number or key included within the URL”). 
Zhao/Knoplioch teach a system that uses a gateway manager to establish a data transfer between parties, processes a request for data associated from a user, uploads or downloads medical data at the user’s request, applies processing tools to the medical data at user’s request, and provides rule-based matching between two or more users based on a portion of the medical data and at least one rule.  Zhao teaches uploading of medical 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Zhao/Knoplioch with the teachings of Wright, so that it would be difficult for a person other than the intended individual to access the URL (Wright [0082]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US Publication 20130208966A1), in view of Knoplioch et al (US Publication 20180046761A1), further in view of Buck et al (US Publication 20120010904A1). 

Regarding Claim 19, Zhao/Knoplioch teach the limitations of Claim 1.  Zhao further discloses: the non-transitory computer readable memory storing logic instructions that, when executed by the processor, cause the server [0125] “the computer system 1400, which is a form of a data processing system, includes a bus or interconnect 1402 which is coupled to one or more microprocessors 1403 and a ROM 1407, a volatile RAM 1405, and a non-volatile memory 1406. The microprocessor 1403 is coupled to cache memory 1404. The bus 1402 interconnects these various components together and also interconnects these components 1403, 1407, 1405, and 1406 to a display controller and display device 1408, as well as to input/output (I/O) devices 1410”; [0130] “The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices. Such electronic devices store and communicate (internally and/or with other electronic devices over a network) code and data using computer-readable media, such as non-transitory computer-readable storage media (e.g., magnetic disks; optical disks; random access memory; read only memory; flash memory devices; phase-change memory)”; [0131] “The processes or methods depicted in the preceding figures may be performed by processing logic that comprises  
Zhao/Knoplioch do not teach the following, but Buck, which is directed to a method of matching patients and healthcare providers, does teach the following:
to enable the first user to view engagements offered by the at least one other user after the at least one other user has reviewed at least some of the medical data associated with the first user ([0016] “patients can provide information to the system. This information can include, for example, describing characteristics such as their diagnosis, insurance, location and medical problem that they want answered (along with various other characteristics, such as those identified below). If desired, to maintain the privacy of the patients, this information can then be separated from any personal identifying information and used to create a database of a patient population and their particular medical needs”; [0017] “A method for providers to access this database can be provided such that the providers can access at least a portion of the information in the database in an efficient manner that maintains the privacy of individual patients. After finding a suitable patient the provider then may respond to the patient in a proposal offering his/her services. This can included automated responses and notifications after new patients and problems are entered into the database”.
Zhao/Knoplioch teach a system that uses a gateway manager to establish a data transfer between parties, processes a request for data associated from a user, uploads or downloads medical data at the user’s request, applies processing tools to the medical data at user’s request, and provides rule-based matching between two or more users based on a portion of the medical data and at least one rule.  Zhao does not explicitly teach that after the at least one other user views a portion of the data related to the first user, the first user may view engagements offered by the at least one other user, but Buck teaches a system in which a patient creates a profile that includes their medical data (e.g., diagnosis, medical problem), and doctors view profiles and send a proposal for services (e.g., engagements). 
.    

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US Publication 20130208966A1), in view of Knoplioch et al (US Publication 20180046761A1), further in view of Buck et al (US Publication 20120010904A1), further in view of Orlick (US Publication 20020049733A1). 

Regarding Claim 20, Zhao/Knoplioch/Buck disclose the limitations of Claims 1 and 19.  Zhao further discloses wherein the non-transitory computer readable memory storing logic instructions that, when executed by the processor, cause the server ([0125] “the computer system 1400, which is a form of a data processing system, includes a bus or interconnect 1402 which is coupled to one or more microprocessors 1403 and a ROM 1407, a volatile RAM 1405, and a non-volatile memory 1406. The microprocessor 1403 is coupled to cache memory 1404. The bus 1402 interconnects these various components together and also interconnects these components 1403, 1407, 1405, and 1406 to a display controller and display device 1408, as well as to input/output (I/O) devices 1410”; [0130] “The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices. Such electronic devices store and communicate (internally and/or with other electronic devices over a network) code and data using computer-readable media, such as non-transitory computer-readable storage media (e.g., magnetic disks; optical disks; random access memory; read only memory; flash memory devices; phase-change memory)”; [0131] “The processes or methods depicted in the preceding figures may be performed by processing logic that comprises hardware (e.g. circuitry, dedicated logic, etc.), firmware, software (e.g., embodied on a non-transitory computer readable medium), or a combination of both”)).
to enable the first user to receive an engagement offered by the at least one other user after the at least one other user has reviewed at least some of the medical data associated with the first user ([0016] “patients can provide information to the system. This information can include, for example, describing characteristics such as their diagnosis, insurance, location and medical problem that they want answered (along with various other characteristics, such as those identified below). If desired, to maintain the privacy of the patients, this information can then be separated from any personal identifying information and used to create a database of a patient population and their particular medical needs”; [0017] “A method for providers to access this database can be provided such that the providers can access at least a portion of the information in the database in an efficient manner that maintains the privacy of individual patients. After finding a suitable patient the provider then may respond to the patient in a proposal offering his/her services. This can included automated responses and notifications after new patients and problems are entered into the database”).
Zhao/Knoplioch teach a system that uses a gateway manager to establish a data transfer between parties, processes a request for data associated from a user, uploads or downloads medical data at the user’s request, applies processing tools to the medical data at user’s request, and provides rule-based matching between two or more users based on a portion of the medical data and at least one rule.  Zhao does not explicitly teach that after the at least one other user views a portion of the data related to the first user, the first user may view engagements offered by the at least one other user, but Buck teaches a system in which a patient creates a profile that includes their medical data (e.g., diagnosis, medical problem), and doctors view profiles and send a proposal for services (e.g., engagements). 
	Therefore, it would have been obvious to modify the combined teachings of Zhao/Knoplioch with the teachings of Buck, so that doctors can select patients they are interested in having as customers (Buck [0040]).    

(receive) an access key for an engagement ([0013] “Designated users are assigned a password enabling a designated user to view the schedule or schedules”);
and further to enable the first user to book an appointment with the at least one other user through the server using the access key ([0012] “Designated users, such as clients, customers or the like, gain access to a web site at which the schedule or schedules may be viewed”; [0013] “Designated users are assigned a password enabling a designated user to view the schedule or schedules”; [0014] “The designated user then peruses the schedule, selecting an appointment date or time and entering in the pertinent information identifying the designated user”).
 Zhao/Knoplioch/Buck teach a system that uses a gateway manager to establish a data transfer between parties, processes a request for data associated from a user, uploads or downloads medical data at the user’s request, applies processing tools to the medical data at user’s request, provides rule-based matching between two or more users based on a portion of the medical data and at least one rule, and allows the first user to view engagements offered by the other user after the other user has viewed a portion of the data related to the first user, but do not explicitly teach that the first user is given an access key that enables the user to book an appointment. Orlick does teach a scheduling system where a designated user is provided with a password in order to view schedules and book appointments. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Zhao/Knoplioch/Buck with the teachings of Orlick, so that authorized users can gain access to a website and use an appropriate code to access the schedule and select a time slot (Orlick, Abstract). 


Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112(b) Rejections
	The 112(b) Rejections of Claim 1 has been withdrawn in light of Applicant’s amendments.  The 112(b) rejection of Claims 9 and 14 is maintained.  

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.  On page 6, Applicant cites to Step 2A under the 2019 Revised Patent Subject Matter Eligibility Guidance and argues that the instant claims do not fall into any of the categories of mathematical concepts, certain methods of organizing human activity, and mental processes.  Applicant asserts the claims are not directed to mathematical concepts; Examiner agrees that instant claims are not directed to mathematical concepts. 
	On page 7, Applicant asserts the claims are not “performing a fundamental economic practice” or merely “organizing human behavior” and cites to 2019 October Update examples of a “fundamental economic practice”. Examiner agrees that instant claims do not fall within the scope of fundamental economic practices. 
	Next, on page 7, Applicant argues that the claimed elements “could not reasonably be construed to be simply “organizing human activity” as they recite altering properties of medical data (e.g., apply process tools to a portion of the medical data), and matching users with other users (e.g., professionals) based on the altered medical data, from which access to the medical data is shared” and cites the last 3 limitations of Claim 1 as amended.  Applicant concludes “Therefore, the claims are not simply performing an "economic" principle or "human
behavior" activity; but are rather changing, modifying or altering properties of medical data to

	Lastly, on page 9, Applicant asserts that the claims are not directed toward “mental processes”.  Examiner agrees that the claims are not directed to mental processes.  
	On page 10, Applicant asserts that even if the claims were directed to an abstract idea, the claims are integrated into a practical application of that exception, thus satisfying prong 2. Applicant argues, “As discussed above, the claims are explicitly tailored toward a specific process for altering properties of medical data (e.g., apply process tools to a portion of the medical data), and matching users with other users (e.g., professionals) based on the altered medical data, from which access to the medical data is shared. Any alleged categorical exception is necessarily "integrated" into the specifically claimed system represented in the claims.”  However, Applicant has not explained how the alleged exception is integrated into a practical application.  MPEP 2106.04(d) presents examples of limitations that the courts have found indicative that an additional element/combination of elements have integrate the judicial exception into a practical application, such as improving the functioning of a computer or an improvement to other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. For full list see MPEP 2106.04(d).  This same section of MPEP also presents examples that the courts have identified as not integrating a judicial exception into a practical application, such as merely reciting the words “apply it” (or equivalent) or merely including instructions to implement an abstract idea on a computer or using a computer as a tool to the abstract idea.  Claim 1 as currently drafted, utilizes a computer as a tool to perform the abstract idea of analyzing data and performing batching between users based on a rule.  


103 Rejections
Applicant’s arguments with respect to independent Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendments have necessitated new grounds of rejection. 
Regarding the rejection of dependent Claims 2-11, 14-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 
Examiner’s note:  On page 9, Applicant asserts, “Zhao teaches providing users with image processing tools via a cloud server. Gustafson teaches matching users with professionals based on their profiles. However, both references fail to teach, inter alia, matching users with professionals based on a portion of medical data having had the one or more process tools applied corresponding to the parameters or inputs on a professional's system's display, as is claimed.”  While this argument is moot in light of new combination of references, Examiner prospectively notes that Applicant appears to be arguing a more particular interpretation of Claim 1 than what is actually being claimed. Specifically, Claim 1 only discloses “a user” and “another user”/”the other user”.  The language of Claim 1 does not actually disclose that at least one of the users is a medical professional or that the display system belongs to a medical professional.

	 




Conclusion                                                                                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626